Citation Nr: 0615305	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  05-40 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from February 1943 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
December 2004 rating determination by the St. Petersburg, 
Florida Regional Office (RO). 

The veteran testified at an April 2006 hearing before the 
undersigned Veterans Law Judge, and the transcript is of 
record.

In May 2006, the Board granted the representative's motion to 
advance the appeal on the Board's docket on the basis of the 
veteran's age.  See 38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).


FINDING OF FACT

Hearing loss is reasonably shown to have had its origins 
during the veteran's period of active service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, hearing loss was incurred during active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.102, 
3.303 (2005).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Factual Background

The veteran contends, in essence, that his hearing loss is a 
result of exposure to acoustic trauma in service.  In 
particular, he alleges that his duties as an aircraft 
mechanic during World War II (WWII) in the Southwest Pacific 
are responsible for his current hearing loss.  He also states 
that he served as an emergency gunner on various aircraft 
during combat operations.  

The veteran's service personnel records show that he 
participated in the Consolidation of the Northern Solomons, 
Defense of Piva Yoke, and Philippines Operations.  His 
military occupations were listed as aircraft mechanic and 
machinist. 

The veteran's service medical records show that on entrance 
and discharge examinations, whispered voice testing was 
reported to be 15/15, bilaterally.

The veteran underwent a VA audiological examination in July 
2004 in connection with his compensation claim.  He 
complained of bilateral hearing loss for approximately 10 to 
15 years.  He reported that he served in the Marines during 
service as a crew chief in charge of mechanics.  He stated 
that his duties exposed him to extremely loud aircraft 
engines and that he also filled in as an emergency gunner and 
would fire 30 caliber machine guns.  He acknowledged that he 
has gone to the firing range post-service as well, but he has 
always worn ear protection. 

Audiometric testing revealed pure tone thresholds at 500, 
1000, 2000, 3000, and 4000 Hertz of 35, 45, 50, 70 and 75, 
respectively in the right ear and of 30, 35, 40, 60 and 65, 
respectively, in the left ear.  Word discrimination was 96% 
for both the left ear and the right ear.  The diagnosis was 
sensorineural hearing loss, bilaterally.  
The examiner commented that although the veteran reported 
significant noise history, his hearing was close to age 
related norms.  If documentation of hearing nearer in time to 
his military service could be provided, relation to military 
noise exposure may be easier to determine.  The examiner 
concluded that she could not offer an opinion because such 
knowledge is not available in the medical literature, and any 
opinion would be speculative.

At a Travel Board hearing in April 2006, the veteran 
testified that he was not exposed to loud noises prior to his 
entry into service.  He reiterated that during service, his 
job as a flight engineer exposed him to noises from large 
aircraft engines.  He also filled in as an emergency gunner 
on different aircraft, and in that capacity he would fire 30 
caliber machine guns.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Certain chronic diseases, 
including sensorineural hearing loss, may be service 
connected if manifested to a degree of 10 percent disabling 
or more within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005). 

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

Hearing loss, as defined by 38 C.F.R. § 3.385, was not 
present at any time during service, at the time of discharge, 
or within a year thereafter.  Nevertheless, the U.S. Court of 
Appeals for Veterans Claims has held that when audiometric 
tests at the veteran's separation from service do not meet 
the regulatory requirements under 38 C.F.R. § 3.385, a 
veteran may nevertheless establish service connection for 
current hearing disability by showing that the current 
disability is causally related to service.  Hensley v. Brown, 
5 Vet. App. 155, 160 (1993).  As in this case, the Hensley 
case involved some measured decrease in hearing ability 
during service, at least in one ear, even though a ratable 
hearing loss disability under section 3.385 was not reported 
until long after service.  Thus, service connection may still 
be granted for bilateral hearing loss if the evidence so 
warrants.

In this case, the veteran has a current diagnosis of 
bilateral hearing loss, and meets the criteria for hearing 
loss under 38 C.F.R. § 3.385.  The veteran has reported 
exposure to excessive noise from aircraft engines as an 
aircraft mechanic during service and that he also incurred 
hearing loss as an emergency gunner on different aircraft in 
the Southwest Pacific during WWII.  His service personnel 
records document the veteran's participation in Consolidation 
of Northern Solomons, Defense of Piva Yoke, and Philippines 
Operations.  His military occupation was listed as an 
aircraft mechanic. 

The Board finds the veteran's statements regarding exposure 
to excessive aircraft artillery noise in service to be 
credible.  Likewise, his exposure to excessive aircraft 
engine noise is consistent with the circumstances, 
conditions, and hardships of service as an aircraft mechanic 
in the Southwest Pacific during WWII. 38 C.F.R. § 3.303.

Although the July 2004 VA examiner provided a somewhat 
inconclusive opinion, the examiner did recognize that the 
veteran had significant noise exposure during service and 
seemed to indicate that his hearing loss could be due to 
prior noise exposure, if evidence was available.   

The Board concludes that the findings in service are 
reasonably consistent with a described element of acoustic 
trauma, as well as associated hearing impairment.  Although 
the veteran's bilateral hearing loss was not diagnosed until 
a number of years after discharge from service, the Board is 
satisfied that the onset of the disability has not been 
dissociated from the veteran's military service.

The factual circumstances in this case present a situation in 
which the evidence is at least in equipoise as to whether 
bilateral hearing loss had its origins during service.  After 
resolving all reasonable doubt in favor of the veteran, and 
for the foregoing reasons, the Board finds that service 
connection for bilateral hearing loss is warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JAMES. L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


